                   Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 1 of 32


               1 FUTTERMAN DUPREE DODD CROLEY MAIER LLP
                 MARTIN H. DODD (SBN: 104363)
               2 601 Montgomery Street, Suite 333
                 San Francisco, California 94111
               3 Telephone: (415) 399-3840
                 Facsimile: (415) 399-3838
               4 Email: mdodd@fddcm.com

               5 Attorneys for Receiver
                 J. Clark Kelso
               6

               7

               8                                  UNITED STATES DISTRICT COURT

               9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

              10                    AND FOR THE NORTHERN DISTRICT OF CALIFORNIA

              11 MARCIANO PLATA, et al.,                                        Case No.: C01-1351-JST

              12                   Plaintiffs,

              13          v.

              14 GAVIN NEWSOM, et al.,

              15                   Defendants.

              16 RALPH COLEMAN, et al.,                                         Case No.: CIV-S-90-0520-KJM-DB

              17                   Plaintiffs,

              18          v.

              19 GAVIN NEWSOM, et al.,

              20                   Defendants.

              21 JOHN ARMSTRONG, et al.,                                        Case No.: C94-2307-CW
              22                   Plaintiffs,
              23          v.
              24 GAVIN NEWSOM, et al.,

              25                   Defendants.
              26                                  NOTICE OF FILING OF RECEIVER’S
                                                 FORTY-FOURTH TRI-ANNUAL REPORT
              27

              28 ///
                                                                            1
FUTTERMAN DUPREE
                                          NOTICE OF FILING OF RECEIVER’S FORTY-FOURTH TRI-ANNUAL REPORT
  DODD CROLEY
                               U.S.D.C. N. DIST. CASE NO. C01-1351-JST, C94-2307-CW; E. DIST. CASE NO. CIV-S-90-0520-KJM-DB
   MAIER LLP
                   Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 2 of 32


               1          PLEASE TAKE NOTICE that Receiver J. Clark Kelso has filed herewith his Forty-

               2 Fourth Tri-Annual Report in Plata, et al. v. Newsom., et al., Case No. C01-1351-JST; Coleman,

               3 et al. v. Newsom, et al. Case No. CIV-S-90-0520-KJM-DB; and Armstrong, et al. v. Newsom, et

               4 al. Case No. C94-2307-CW.

               5

               6 Dated: June 1, 2020                                          FUTTERMAN DUPREE DODD CROLEY
                                                                              MAIER LLP
               7

               8                                                              By:        /s/ Martin H. Dodd
                                                                                             Martin H. Dodd
               9                                                                      Attorneys for Receiver J. Clark Kelso
              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
                                                                          2
FUTTERMAN DUPREE
                                        NOTICE OF FILING OF RECEIVER’S FORTY-FOURTH TRI-ANNUAL REPORT
  DODD CROLEY
                             U.S.D.C. N. DIST. CASE NO. C01-1351-JST, C94-2307-CW; E. DIST. CASE NO. CIV-S-90-0520-KJM-DB
   MAIER LLP
Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 3 of 32
  Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 4 of 32




Vision:

We enhance public safety and promote successful
community reintegration through education, treatment
and active participation in rehabilitative and restorative
justice programs.



Mission:

To facilitate the successful reintegration of the
individuals in our care back to their communities
equipped with the tools to be drug-free, healthy, and
employable members of society by providing education,
treatment, rehabilitative and restorative justice
programs, all in a safe and humane environment.
     Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 5 of 32



Table of Contents
                                                                                        Page

1.     Status and Progress Concerning Remaining Statewide Gaps…..………………………….. 1
       A. Reporting Requirements and Reporting Format………………………………………………                 1
       B. Progress during this Reporting Period…………….…………………………..………………….. 2
       C. Particular Problems Faced by the Receiver, Including Any Specific Obstacles
           Presented by Institutions or Individuals…………………………..………………………………             5
2.     Other Matters Deemed Appropriate for Judicial Review ……………………………………              8
       A. California Health Care Facility – Level of Care Delivered………………………………...... 8
       B. Statewide Medical Staff Recruitment and Retention……………………………….………. 8
       C. Coordination with Other Lawsuits…………………………………………………………………... 9
       D. Master Contract Waiver Reporting…….………..……………………………………..…………..                10
       E. Consultant Staff Engaged by the Receiver……………………………………………..…………               10
       F. Accounting of Expenditures………………………………………………………………….………….                     10




                                            i
     Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 6 of 32


Section 1: Status and Progress Concerning Remaining Statewide Gaps

A. Reporting Requirements and Reporting Format

This is the forty-fourth report filed by the Receivership, and the thirty-eighth submitted by
Receiver J. Clark Kelso.

The Order Appointing Receiver (Appointing Order) filed February 14, 2006, calls for the Receiver
to file status reports with the Plata Court concerning the following issues:
    1. All tasks and metrics contained in the Turnaround Plan of Action (Plan) and subsequent
         reports, with degree of completion and date of anticipated completion of each task
         and metric.
    2. Particular problems being faced by the Receiver, including any specific obstacles
         presented by institutions or individuals.
    3. Particular success achieved by the Receiver.
    4. An accounting of expenditures for the reporting period.
    5. Other matters deemed appropriate for judicial review.
(Reference pages 2–3 of the Appointing Order at https://cchcs.ca.gov/wp-
content/uploads/sites/60/2017/08/2006-02-14 Order Appointing Receiver.pdf).

The Court’s March 27, 2014, Order Re: Receiver’s Tri-Annual Report directs the Receiver to
summarize in each Tri-Annual Report the level of care being delivered at California Health Care
Facility (CHCF); difficulties with recruiting and retaining medical staff statewide; sustainability of
the reforms the Receiver has achieved and plans to achieve; updates on the development of an
independent system for evaluating the quality of care; and the degree, if any, to which custodial
interference with the delivery of care remains a problem.

The Receiver filed a report on March 10, 2015, entitled Receiver’s Special Report: Improvements
in the Quality of California’s Prison Medical Care System wherein he outlined the significant
progress in improving the delivery of medical care in California’s prisons and also the remaining
significant gaps and failures that must still be addressed. The identified gaps are availability and
usability of health information; scheduling and access to care; care management; and health care
infrastructure at facilities.

To assist the reader, this Report provides two forms of supporting data:
     Appendices: This Report references documents in the Appendices of this Report.
     Website References: Website references are provided whenever possible.

In support of the coordination efforts by the three federal courts responsible for the major health
care class actions pending against California Department of Corrections and Rehabilitation
(CDCR), the Receiver files the Tri-Annual Report in three different federal court class action cases:
Armstrong, Coleman, and Plata. An overview of the Receiver’s enhanced reporting
responsibilities related to these cases and to other Plata orders filed after the Appointing Order
                                             Page 1 of 10
                                                6.1.20
     Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 7 of 32


can be found in the Receiver’s Eleventh Tri-Annual Report on pages 15 and 16.
(https://cchcs.ca.gov/wp-content/uploads/sites/60/2017/08/T11 20090601 11thTriAnnualReport.pdf)

Court coordination activities include: health care contracting; facilities, construction, and
activation; telemedicine, information technology, and the Electronic Health Records System
(EHRS); nursing; pharmacy; recruitment and hiring; statewide health care grievances;
institutional Chief Executive Officers; credentialing and privileging; and space coordination.

B. Progress during this Reporting Period

To address the global COVID-19 outbreak and State of Emergency in California, response efforts
were implemented by the CDCR and California Correctional Health Care Services (CCHCS) to
minimize the impact of COVID-19 on inmates, staff, and operations. These response efforts are
on-going and continue as the situation requires. An overview of steps the Department has taken
in response to COVID-19 can be found on the CDCR and CCHCS websites at
https://www.cdcr.ca.gov/covid19/covid-19-response-efforts/ and https://cchcs.ca.gov/covid-
19-interim-guidance/.

While the focus on mitigating COVID-19 has been the highest priority, progress towards
improving the quality of health care in California’s prisons continues for the reporting period of
January 1 through April 30, 2020, and includes the following:

    (i)      Office of the Inspector General
As of the filing of this report, the Office of the Inspector General (OIG) completed Cycle 6 medical
inspections at Valley State Prison (VSP); California State Prison, Los Angeles County (LAC); Wasco
State Prison (WSP); California Correctional Center (CCC); California State Prison, Solano (SOL);
California Rehabilitation Center (CRC); and California State Prison, Corcoran (COR). The OIG has
issued draft reports for VSP; LAC; and WSP. Draft reports for CCC and SOL are pending
completion by the OIG. Due to COVID-19, the clinician site visits for CRC and COR were not
completed as scheduled but will occur at later dates in Cycle 6.

    (ii)     Delegations
As of the filing of this report, the Receiver has delegated the medical operations at 19 institutions
to the CDCR Secretary’s authority. No additional delegations were made during this reporting
period.

    (iii)   Armstrong
All parties in the Armstrong case completed the majority of the joint audit tool review in
February 2020, excluding seven questions in the sustainability section which require additional
discussion. The approved document review sections of the joint audit tool were utilized at Salinas
Valley State Prison (SVSP), California Medical Facility (CMF), and Pleasant Valley State Prison
(PVSP) on a trial basis. Minimal challenges were identified in the methodology sections, and
CCHCS continues to collaborate with stakeholders to address concerns and refine processes;
however, future workgroup efforts related to the joint audit tool and position papers for disputed
                                            Page 2 of 10
                                               6.1.20
     Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 8 of 32


items are pending. Parties accomplished minimal progress after February 2020, based on the
shift of departmental efforts to manage the COVID-19 impact statewide. CCHCS has experienced
an increase of patient-specific and systemic inquiries by Plaintiffs on behalf of Armstrong class
members related to programming during COVID-19. Those inquiries are being responded to, as
appropriate.

In an effort to provide transparency during the COVID-19 pandemic, CCHCS opted to voluntarily
provide Plaintiffs with data on a weekly basis. The data includes new or existing class members
with impacting Disability Placement Program (DPP) codes and indicates whether they are
appropriately or inappropriately housed. Transfer restrictions associated with the COVID-19
modified programming are the contributing factor for the errors. CCHCS and CDCR are
monitoring activity on a case-by-case basis to ensure housing needs are addressed and
accommodations are provided. Transfers will commence when restrictions are lifted. CCHCS
also provides a report to Plaintiffs indicating Armstrong class members who are on quarantine or
isolation status.

    (iv)    Integrated Substance Use Disorder Treatment
During this reporting period, several Integrated Substance Use Disorder Treatment (ISUDT)
operational areas were placed on hold due to COVID-19 response efforts, which requires limited
movement within all 35 CDCR institutions, redirection of medical staff to support treatment
efforts, and teleworking of administrative staff to mitigate impacts.

On March 15, 2020, the ISUDT Ambassador Program component was placed on hold; however,
the communications team has continued to move forward with the recruitment for an
Information Officer II position. This position will oversee the ISUDT Ambassador Program
“relaunch,” including development of a revised communications plan, creation of virtual or
printed SUD education and outreach material for the target population, and determining
strategies to continue critical SUD communication in changing situational environments. The
“relaunch” is tentatively scheduled for July 1, 2020.

The ISUDT Quality Management (QM) technical dashboard efforts continue during COVID-19
response efforts; however, the QM Quarter Two performance goals and on-site, institutional
steering committee meetings have been placed on hold. The Lean Six Sigma team continues
working on ISUDT Pre-Release and Transition Services program elements, to ensure stakeholders
have statistical information and program development areas can identify operational
efficiencies.

Hiring and Staff Training
The ISUDT administrative team continues hiring, training, and contracting. The hiring of Licensed
Clinical Social Workers (LCSWs) is more challenging than anticipated. As of the filing of this
report, nine of 43 civil service positions are filled, in addition to three registry LCSWs. The
relocation plan to move LCSWs from the Santa Ana regional office to the Ontario regional office
is final and scheduled to open in June 2020. This relocation has improved recruitment, as the

                                          Page 3 of 10
                                             6.1.20
     Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 9 of 32


cost of living in Ontario is significantly lower than in the Santa Ana area. The team has also moved
12 LCSW positions from the regional office into the institutions, which is also anticipated to assist
with recruitment.

Medical Services continues to recruit for a Chief Physician and Surgeon to oversee addiction
medicine, while all eight addiction medicine provider positions are filled. The providers have
been trained and are primarily treating patients with opiate use disorder via telemedicine.
Medical Services also commenced training a subset of Primary Care Providers (PCPs) to manage
patients on Medication Assisted Treatment (MAT). As of the filing of this report, there is at least
one PCP at 31 of the 35 institutions who is trained in MAT. Also as of the filing of this report, 353
PCPs and Advanced Practice Providers (APPs) have completed the training necessary to apply for
a Drug Enforcement Agency (DEA) X-Waiver to prescribe buprenorphine for MAT and 270 health
care staff from multiple disciplines have received a DEA X-Waiver. Due to the COVID-19
pandemic, these in-person trainings have been suspended.

During this reporting period, CCHCS conducted a statewide ISUDT webinar for health care staff,
which provided an educational opportunity to increase knowledge of the ISUDT program. CCHCS
has begun additional training and technical support for PCPs who are evaluating and managing
patients with primarily opiate use disorder. Nursing Services is developing a series of
Motivational Interviewing trainings for custody staff. Unfortunately, the Focused-e-Health
Innovations Systems training on the use of the American Society of Addiction Medicine
CONTINUUM scheduled for March 2020 was postponed due to COVID-19. The next training is
tentatively scheduled for the end of June 2020.

Cognitive Behavioral Intervention (CBI) training facilitated through the University of California,
Los Angeles, began in January 2020, for contracted Alcohol and Other Drug (AOD) Counselors and
Supervising AOD Counselors. As of the filing of this report, approximately 200 counselors have
been prepared as trainers on the Helping Men/Women Recover (HMR/HWR) and the Texas
Christian University (TCU) curriculum (Treatment Readiness and Induction Program, Getting
Motivated to Change, WaySafe Risk Reduction, Straight Ahead Recovery Program, and
Understanding and Reducing Angry Feelings). Due to COVID-19 training and travel restrictions,
the final two training sessions for HMR/HWR and TCU curriculum are being delivered utilizing
virtual technology and scheduled to be completed by June 2020. Lastly, the contract for Thinking
for a Change training was executed on April 20, 2020, and the contract for Parenting Inside Out
curriculum and training is with the California Department of General Services (DGS) for review
and approval. CDCR and CCHCS will work with the respective vendors to develop and virtually
deliver these trainings to the AOD Counselors.

Taking into consideration the diverse population needs, a supportive housing program has been
established at all 35 institutions, with each having identified a minimum of 250 beds. As of
April 2020, there are over 600 patients in supportive housing statewide. The ISUDT supportive
housing training was piloted virtually to the subject matter experts on April 14, 2020, and the full
training implementation is on target for July 1, 2020.

                                            Page 4 of 10
                                               6.1.20
    Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 10 of 32



Treatment, Housing, and Medication
During this reporting period, PCPs completed approximately 5,212 MAT evaluations and initial
consultations; 6,458 National Institute on Drug Abuse (NIDA) Modified Assist Evaluations were
completed; 5,117 patients were designated as Outpatient or Intensive Outpatient and referred
to CBI; and nursing staff screened more than 13,000 patients who were within 15-24 months of
release using the NIDA-Quick Screen tool. As of the end of this reporting period, there were
approximately 1,700 patients receiving MAT and 4,500 patients waiting for a MAT evaluation.
Although CBI was suspended on March 18, 2020, due to movement restrictions and
recommended social distancing, patient care remains a priority. Thus, MAT evaluations by the
trained provider team are ongoing and ISUDT clients receiving MAT continue to receive their
treatment.

On April 6, 2020, CCHCS began an initiative to dispense Narcan® (naloxone) nasal spray, used to
reverse opioid overdose, to all patients releasing from CDCR as part of the Naloxone Upon
Release Initiative. Current data indicates that naloxone is now being offered to nearly 80 percent
of patients releasing.

MAT medications continue to be stocked on-site at all institutions with the exception of
methadone, which must be administered by a licensed Narcotic Treatment Program (NTP).
Institutions that have methadone delivered and administered onsite by a Registered Nurse from
an NTP include: Substance Abuse Treatment Facility (SATF), California Institution for Men, San
Quentin State Prison (SQ), and WSP. Additional institutions scheduled to implement on-site
delivery and administration of methadone in the next several months include California
Institution for Women (CIW) and SOL.

C. Particular Problems Faced by the Receiver, Including Any Specific Obstacles Presented by
   Institutions or Individuals

    (i)     In-State Contracting for Community Correctional Facilities
Currently, there are five in-state contracted, modified community correctional facilities (MCCF)
and one in-state female correctional re-entry facility. As of the end of this reporting period, the
total population was 1,907, which is a decrease of 1,105 inmates during this reporting period.
The CDCR Division of Adult Institutions closed Desert View MCCF on February 28, 2020. Golden
State MCCF was anticipated to close on June 30, 2020; however, due to the COVID-19 pandemic,
all movement has stopped. The facility will continue to house CDCR inmates until further notice.

The first audit of the 2020 annual audit cycle took place February 25—27, 2020, at Taft MCCF.
The facility received a rating of Proficient with an overall score of 92.7 percent. The remaining
four audits are suspended until further notice, due to COVID-19.

The facilities are following the COVID-19 guidelines issued by the Centers for Disease Control and
Prevention and the California Department of Public Health, as well as orders mandated in their

                                           Page 5 of 10
                                              6.1.20
    Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 11 of 32


respective counties. All inmate movement has stopped with the exception of urgent or emergent
situations. Visitors are not allowed and staff are screened for symptoms upon entering each
facility. As of the filing of this report, no inmates have tested positive for the virus.

    (ii)    Transportation Vehicles
During this reporting period, one Paratransit bus with modifications was completed and
delivered to California State Prison, Centinela (CEN). As of the end of this reporting period, there
are 26 Americans with Disabilities Act (ADA) vehicles requiring inspection by the DGS prior to
retrofitting at the Prison Industry Authority facility located at SOL. A total of 21 ADA vehicles
were retrofitted and a total of nine ADA vans (one per institution) were delivered to the following
institutions: Avenal State Prison (ASP); CHCF; Central California Women’s Facility (CCWF); LAC;
California State Prison, Sacramento (SAC); Folsom State Prison (FSP); PVSP; SVSP; and VSP. Two
Type II ambulances were retrofitted and delivered to CIW and Kern Valley State Prison (KVSP).

   (iii)    Health Care Infrastructure at Facilities
Several sub-projects were activated during this reporting period. The more notable activations
include the new D yard primary care clinic at California Correctional Institution (CCI); Facility A
primary care clinic at SAC; Administrative Segregation Clinic and Facility A primary care clinic at
CEN; the East Facility primary care clinic at California Men’s Colony (CMC); the Central Health
Services Specialty Clinic, Stand-By Emergency, existing pharmacy renovation, and staff support
space/minor procedure renovation at CMF; and most of the new Central Health Services Building
at FSP, excluding the Triage and Treatment Area and pharmacy.

On March 20, 2020, direction was issued to cease all construction within the secure perimeters
at California state prisons due to COVID-19. At that time, all construction related to the Health
Care Facility Improvement Program (HCFIP) was halted as Inmate Ward Labor and general
contractors went into shut-down mode, including protecting spaces that might be damaged and
securing building sites. Currently, it is unknown when a decision will be made to restart
construction of HCFIP projects. Following the decision to restart construction, initial progress
will be slow on HCFIP and other construction projects, as many casual laborers and inmates will
need to be rehired and procurement of construction materials will need to resume. As such,
HCFIP completion schedules will likely be delayed longer than the shutdown period by at least a
few months and potentially longer for some sites. This will extend completion of the HCFIP
construction well into 2022, if not further. With the uncertainty surrounding COVID-19,
projected completion dates are not included in this report.

Given the nature of the COVID-19 pandemic and the potential need for health care space, both
to provide care to infected patients and also to conform to social distancing needs, several sub-
projects are being activated, including clinics at SATF, Ironwood State Prison, and Chuckawalla
Valley State Prison. In addition, CCHCS and CDCR reviewed HCFIP projects nearing completion
that could potentially receive some level of approval for occupancy from the State Fire Marshal
and submitted requests for 12 subprojects. The State Fire Marshal has approved most of the
requests and CDCR is addressing issues the State Fire Marshal identified in the remaining projects

                                            Page 6 of 10
                                               6.1.20
    Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 12 of 32


to allow for use of the spaces. CCHCS Facilities Planning and Activation Management is working
with the CDCR Facility Planning, Construction and Management Division to meet the conditions
of occupancy and procure equipment to activate those spaces. While some of the spaces will
need to be deactivated after the COVID-19 crisis has ended, others can continue to be occupied.
The spaces being requested are:

      SOL Sub Project 2.1-Central Health Services Phase 1
      CCWF Sub Project 1.2-RC Processing
      CCWF Sub Project 4-Pharmacy
      CMC Sub Project 7.2-Central Health Services Specialty Clinic
      VSP Sub Project 3.1-3.2- Facility D Primary Care Clinic
      CCI Sub Project 4.2-Facility C Primary Care Clinic
      COR Sub Project 1-3C-Facility C Primary Care Clinic
      COR Sub Project 3-4A-Facility 4A Swing Space
      COR Sub Project 3-4B-Facility 4B Primary Care Clinic
      KVSP Sub Project SP1-C-Facility C Primary Care Clinic
      NKSP Sub Project 6.1-TTA
      SATF Sub Project 1.1G-Facility G Primary Care Clinic Addition

COVID-19 has also had an impact on the ability of the Aleph Group, Incorporated (AGI), to
complete the mobile medical clinic for CRC. AGI reports labor issues, as they had to significantly
reduce their staffing due to COVID-19. AGI states they will complete the project during this fiscal
year, but continues to make slow progress. The last completion schedule from AGI indicated they
would complete and deploy the mobile medical clinic by March 6, 2020; however, they have yet
to complete any of the structures and appear to be several months behind schedule.

    (iv)    Scheduling and Ducating
As indicated in the forty-third Tri-Annual Report, Corrections Services developed new questions
and revised existing questions for the Operational Monitoring Audits (OMA) Guide in response
to the Scheduling and Ducating Program Special Reviews at several institutions. The intent was
to better identify and monitor future issues. Corrections Services was only able to conduct six
audits in Round VIII (ASP; Correctional Training Facility; Mule Creek State Prison; California City
Correctional Facility; SQ; and Calipatria State Prison) before audit activities were suspended due
to COVID-19. Once audits resume, Corrections Services will report on the relative success of the
revised OMA questions in addressing scheduling and ducating issues.

As a result of the Scheduling and Ducating Program Special Reviews, it was determined the
number of ducats associated with Enhanced Outpatient Program (EOP) groups were a
contributing factor to possible disruptions in access to care. The Receiver directed Corrections
Services to develop a pilot program in which EOP group ducating would be converted to an actual
job assignment in the Strategic Offender Management System (SOMS) at a single institution with
an emphasis on mental health programs. The SOMS job assignment is akin to a ducat in that a
job assignment card is issued to a patient. The job assignment card functions as a ducat,
                                           Page 7 of 10
                                              6.1.20
    Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 13 of 32


providing the patient the ability to move from one location to another, without the need for a
ducat to be issued. In conversations with the Coleman Office of the Special Master, CMC was
chosen as the location for the pilot with an anticipated start date of May 1, 2020; however, this
effort was postponed due to COVID-19.

Section 2: Other Matters Deemed Appropriate for Judicial Review

A. California Health Care Facility – Level of Care Delivered

CHCF’s health care leadership remains focused on ensuring the delivery of quality health care
services to its patient population. CHCF opened a 30-bed Palliative Care Services Unit in July 2018
and a 30-bed Memory Care Unit in February 2019. As of the end of this reporting period, CHCF
is just under 94 percent capacity (2,756 current population; 2,951 capacity) and 33 of the 36
budgeted provider positions at CHCF are filled as follows:
      Physician and Surgeon (P&S): 32 positions, 29 filled, 3 vacant
      Nurse Practitioners: 1 position, 1 filled, 0 vacant
      Physician Assistants: 3 positions, 3 filled, 0 vacant

As reflected in the April 27, 2020, Primary Care Provider Vacancy/Coverage Report (Refer to
Appendix 1), civil service telemedicine providers and contract registry providers are utilized to
deliver care at CHCF, which increases the available coverage to just over 101 percent for
providers.

B. Statewide Medical Staff Recruitment and Retention

CCHCS has made significant progress and substantially resolved the challenges present at the
beginning of the Receivership, which were outlined in the March 10, 2015, Special Report:
Improvements in the Quality of California’s Prison Medical Care System. Since that time, CCHCS
has developed strategies to adapt and respond to new challenges. Through frequent assessment
of staffing ratios, health care delivery models, and retention strategies, CCHCS has implemented
a series of flexible and continuously evolving solutions to ensure the delivery of timely, quality
health care services to patients through a stable provider workforce. The following summarizes
the continuous recruitment efforts during this reporting period:
     The strong media and recruiting outreach combined with a CCHCS streamlined hiring
         process continues to produce positive results. Since January 1, 2020, CCHCS hired 14 new
         physicians, with 2 hired at headquarters and 12 hired at institutions. Additionally, 5 new
         APPs were hired, with 2 in the Telemedicine Program and 3 at the institutions.
     The Telemedicine Program is experiencing continued recruitment and health care
         delivery success. As of the end of this reporting period, the current telemedicine provider
         workforce is 97.86 percent filled, with 56 PCP positions filled and one hire pending.
     The 15 percent pay differential strategy was broadly implemented in July 2017 for
         13 institutions with historically hard-to-recruit missions or locations. Since that time,
         69 external hires have been made, an increase of 9.5 percent since the last report. As of
                                            Page 8 of 10
                                               6.1.20
    Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 14 of 32


       the end of this reporting period, 6 of the 13 institutions are staffed above 90 percent with
       civil service providers, 5 are staffed between 80 and 89 percent, and 2 institutions are
       staffed below 80 percent. While initial interest consisted primarily of current CCHCS
       providers, the majority of hires now consist of externally-recruited providers.
      CCHCS continues to consult with an external marketing firm to redesign its PCP
       recruitment marketing campaigns. The firm is currently refining new marketing and
       branding concepts based on current best practices for health care recruitment efforts
       with the ultimate goal of delivering a strategic marketing campaign that supports CCHCS’
       image as a modern and current health care provider. Following the overall marketing
       concept, the firm will develop a niche marketing concept specifically aimed at attracting
       new provider hires.
      CCHCS is expanding its professional conference presence to virtual career fairs. This
       platform allows CCHCS to maintain a presence with potential candidates who have
       limited access to in-person attendance given current stay-at-home orders in place in
       many states. Additionally, this new medium provides CCHCS an opportunity to tap into
       a recruitment platform gaining momentum in health care recruitment overall. To
       maintain its presence with these potential candidates, CCHCS has secured digital
       advertising to reach virtual career fair attendees and updated recruitment calendars to
       include newly announced virtual career fairs.
      CCHCS is creating a Complete Candidate Engagement process to guide institution hiring
       programs in the critical steps needed to ensure PCP candidate connection from initial
       communication with the hiring manager to start date. The program will provide a
       step-by-step engagement process for institutions to implement similar to what
       candidates would encounter in the private sector. The Complete Candidate Engagement
       process will reflect to the candidate, and all involved, that the organization is proud of its
       heath care work performance and that both the organization and its members are highly
       motivated.

As of March 31, 2020, 31 percent of institutions (11 institutions) have achieved the goal of filling
90 percent or higher of their civil service provider positions; 43 percent (15 institutions) have
filled between 75 and 89 percent of their civil service provider positions; and 26 percent (9
institutions) have filled less than 75 percent of their civil service provider positions. However,
when on-site civil service, telemedicine, and contract registry providers are utilized to deliver
care statewide, coverage at 20 institutions is at or above 90 percent (refer to Appendix 1).

C. Coordination with Other Lawsuits

Meetings between the three federal courts, Plata, Coleman, and Armstrong (Coordination
Group) class actions have occurred periodically. During this reporting period, the Coordination
Group met on January 15, 2020; February 26, 2020; and April 29, 2020.




                                            Page 9 of 10
                                               6.1.20
    Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 15 of 32


D. Master Contract Waiver Reporting

On June 4, 2007, the Court approved the Receiver’s Application for a more streamlined,
substitute contracting process in lieu of state laws that normally govern state contracts. The
substitute contracting process applies to specified project areas identified in the June 4, 2007,
Order and in addition to those project areas identified in supplemental orders issued since that
date. The approved project areas, the substitute bidding procedures, and the Receiver’s
corresponding reporting obligations are summarized in the Receiver’s Seventh Quarterly Report
and are fully articulated in the Court’s Orders, and therefore, the Receiver will not reiterate those
details here.

The Receiver did not use the substitute contracting process during this period.

E. Consultant Staff Engaged by the Receiver

The Receiver did not engage any new consultant staff during this reporting period.

F. Accounting of Expenditures

    (i)    Expenses
The total net operating and capital expenses of the Office of the Receiver for the four-month
period from January through April 2020 were $794,729 and $0.00, respectively. A balance sheet
and statement of activity and brief discussion and analysis is attached as Appendix 2.

    (ii)   Revenues
For the months of January through April 2020, the Receiver requested transfers of $675,000 from
the state to the California Prison Health Care Receivership Corporation (CPR) to replenish the
operating fund of the Office of the Receiver. Total year to date funding for the FY 2019-20 to the
CPR from the State of California is $1,725,000.

All funds were received in a timely manner.




                                           Page 10 of 10
                                              6.1.20
        Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 16 of 32



TABLE OF APPENDICES
 1   Primary Care Provider Vacancy and Coverage Report – April 27, 2020

 2   CPR Financial Statements – January through April 2020
Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 17 of 32




         APPENDIX 1
                                                                                                                                        CALIFORNIA CORRECTIONAL HEALTH CARE SERVICES
                                                                                                   Case 2:90-cv-00520-KJM-DB       Document
                                                                                                                        Primary Care              6698
                                                                                                                                     Provider Vacancy      FiledReport
                                                                                                                                                      / Coverage 06/01/20 Page 18 of 32
                                                                                                                                                                  April 27, 2020
               Original      Adjusted     Filled with P&S       Filled with P&S Filled with NP/PA Filled with NP/PA Filled with PCP     % Filled by     Civil Service                                      TM                   % Filled by Civil Filled with                Net       Recruitments       Registry in      % Filled if
                                                                                                                                                                        % Filled by     Civil Service              Telemedicine                                 Total %
Institution   Authorized    Authorized     (Auth) Onsite       (918) Onsite (No (Auth) Onsite (No (918) Onsite (No     Onsite (No       Civil Service    Vacancies                                    Budgeted by                  Service &       Registry               Adjusted    for Civil Service    Approval     Candidates and
                                                                                                                                                                        Civil Service    Vacancies                   Coverage                                    Filled
               Positions     Positions     (No Telemed)             Telemed)         Telemed)          Telemed)         Telemed)           Onsite          Onsite                                      Institution               Telemedicine         (FTE)               Vacancies        Onsite          Process        Registrants
    ASP          9.00          9.00             3.50                   0.00             4.00              0.00             7.50            83.33%           1.50          83.33%            1.50          0.00          0.00        83.33%             0.00      83.33%      1.50           2.00               -           105.56%
    CAC          4.50          4.50             3.00                   0.00             0.80              0.00             3.80            84.44%           0.70          84.44%            0.70          0.00          0.00        84.44%             0.00      84.44%      0.70           2.00               -           128.89%
    CAL          6.50          6.50             3.00                   0.00             2.00              0.00             5.00            76.92%           1.50           76.92%           1.50          0.00          0.00         76.92%            0.00      76.92%      1.50              -               -            76.92%
    CCC          6.50          5.50             0.00                   0.00             2.00              0.00             2.00            36.36%           3.50           30.77%           4.50          2.00          1.00         76.92%            1.25      96.15%      0.25           3.00               -           142.31%
     CCI        10.50          10.50            6.00                  0.00              3.00             0.00              9.00            85.71%           1 50          85.71%            1.50          0.00          1 00        95.24%             0.00      95.24%      0.50           5.00               -           142.86%
   CCWF         12.00          12.00            7.50                  0.00              4.00             0.00             11.50            95.83%           0 50          95.83%            0.50          0.00          2.00        112.50%            1.05     121.25%     (2.55)          4.00               -           154.58%
    CEN          7.00          6.00             4.00                   0.00             1.00              0.00             5.00            83.33%           1.00           71.43%           2.00          0.00          0.60         80.00%            0.00      80.00%      1.40           1.00               -            94.29%
   CHCF         37.00          36.00            29.00                 0.00              4.00             0.00             33.00            91.67%           3 00          89.19%            4.00          0.00          0.00        89.19%             4.50     101.35%     (0.50)          6.00               -           117.57%
 CHCF-PIP        0.00          0.00             0.00                   0.00             0.00              0.00             0.00              n/a            0.00             n/a            0.00          0.00          0.00           n/a             0.00        n/a       0.00              -               -              n/a
    CIM         19.00          19.00            18 00                 0.00              0.00             0.00             18.00            94.74%           1 00          94.74%            1.00          0.00          0 00        94.74%             0.00     94.74%      1.00            1.00               -           100.00%
    CIW         10.50          10.50            9.00                  0.00              0.00             0.00              9.00            85.71%           1 50          85.71%            1.50          0.00          0 00        85.71%             0.00     85.71%      1.50            2.00               -           104.76%
   CMC          14.00          14.00            12.00                 0.00              0.00             0.00             12.00            85.71%           2 00          85.71%            2.00          0.00          0 00        85.71%             1.00     92.86%      1.00            5.00               -           128.57%
    CMF         19.00          19.00            17.00                 0.00              0.80             0.00             17.80            93.68%           1 20          93.68%            1.20          0.00          0 00        93.68%             0.00     93.68%      1.20            1.00               -            98.95%
 CMF-PIP         8.00          8.00             3.00                   0.00             1.00             1.00              5.00            62.50%           3.00           62.50%           3.00          0.00          0.00         62.50%            0.00      62.50%      3.00           4.00             1.00          125.00%
    COR         10.50           9.50             5.00                  0.00             3.00              0.00             8.00            84.21%           1.50           76.19%           2.50          0.00          2.00         95.24%            0.40      99.05%      0.10           7.00               -           165.71%
    CRC          8.20          8.20             7.00                   0.00             0.00              0.00             7.00            85.37%           1.20          85.37%            1.20          0.00          0.00        85.37%             0.00      85.37%      1.20           1.00             2.00          121.95%
    CTF         13.50          11.50            10.00                 0.00              0.00             0.00             10.00            86.96%           1 50           74.07%           3.50          0.00          1.00         81.48%            0.40      84.44%      2.10           3 00             1.00          114.07%
   CVSP          6.00          5.50             1.40                   0.00             1.00              0.00             2.40            43.64%           3.10           40.00%           3.60          1.00          1.00         73.33%            0.00      73.33%      1.60           5.00               -           156.67%
    DVI          7.00          7.00             7.00                   0.00             0.00              0.00             7.00           100.00%           0.00          100.00%           0.00          0.00          1.00        114.29%            0.00     114.29%     (1.00)             -               -           114.29%
    FSP          9.50          9.50             9.00                   0.00             0.00              0.00             9.00            94.74%           0.50          94.74%            0.50          0.00          0.00        94.74%             0.00      94.74%      0.50              -               -            94.74%
   HDSP          8.00          7.00             2.00                   0.00             3.00              0.00             5.00            71.43%           2.00           62.50%           3.00          0.00          2.00         87.50%            1.25     103.13%     (0.25)          3.00               -           140.63%
     ISP         5.00          2.50             1.00                   0.00             1.00              0.00             2.00            80.00%           0.50           40.00%           3.00          0.00          3.00        100.00%            0.00     100.00%      0.00           4.00             1.20          204.00%
   KVSP          9.00          8.00             5.00                   0.00             2.00              0.00             7.00            87.50%           1.00           77.78%           2.00          0.00          1.00         88.89%           0.00       88.89%      1.00           5.00               -           144.44%
    LAC         11.00          11.00            7.00                  0.00              3.00             0.00             10.00            90.91%           1 00          90.91%            1.00          0.00          1.00        100.00%            1.00     109.09%     (1.00)          2.00               -           127.27%
   MCSP         18.00          18.00            15.00                 0.00              1.00             0.00             16.00            88.89%           2 00          88.89%            2.00          0.00          0.00        88.89%             1.0       94.44%      1.00              -               -            94.44%
   NKSP         11.00          10.00            5.00                  0.00              5.00             0.00             10.00           100 00%           0 00          90.91%            1.00          0.00          1.00        100.00%            1.25     111.36%     (1.25)             -               -           111.36%
   PBSP          6.00          5.00             0.00                   0.00             1.00              0.00             1.00            20.00%           4.00           16.67%           5.00          0.00          3.00         66.67%            0.00      66.67%      2.00           3.00             1.00          133.33%
   PVSP          6.50          6.50             4.00                   0.00             2.50              0.00             6.50           100.00%           0.00          100.00%           0.00          0.00          0.30        104.62%            0.00     104.62%     (0.30)             -               -           104.62%
    RJD         17.00          17.00            16.00                 0.00              0.50             0.00             16.50            97.06%           0 50          97.06%            0.50          0.00          0.00        97.06%             0.00      97.06%      0.50           9.00               -           150.00%
    SAC          8.50          7.50             5.50                   0.00             0.00              0.00             5.50            73.33%           2.00           64.71%           3.00          0.00          1.00         76.47%            2.55     106.47%     (0.55)          1.00               -           118.24%
   SATF         16.00          13.50            7.00                  0.00              5.00             0.00             12.00            88.89%           1 50           75.00%           4.00          0.00          3.00         93.75%            0.00      93.75%      1.00           1.00             1.00          106.25%
    SCC          8.00          7.00             4.00                  1.00              1.00             0.00              6.00            85.71%           1 00           75.00%           2.00          0.00          0.90         86.25%            0.00      86.25%      1.10           1.00               -            98.75%
    SOL         13.50          12.50            9.00                  0.00              1.00             0.00             10.00            80.00%           2 50           74.07%           3.50          0.00          0.00         74.07%            0.00      74.07%      3.50           3.00               -            96.30%
     SQ         15.50          14.50            6.80                  0.00              0.60             0.00              7.40            51.03%           7.10           47.74%           8.10          0.00          1.00         54.19%            2.00      67.10%      5.10           5.00             1.00          105.81%
   SVSP         11.50          10.50            6.00                  0.00              1.00             0.00              7.00            66.67%           3.50           60.87%           4.50          0.00          3.00         86.96%            1.00      95.65%      0.50           3.00             1.00          130.43%
 SVSP-PIP        4.00          4.00             2.00                   0.00             0.00              0.00             2.00            50.00%           2.00           50.00%           2.00          0.00          0.00         50.00%            1.00      75.00%      1.00              -               -            75.00%
    VSP          9.50          7.50             3.00                   0.00             2.00              0.00             5.00            66.67%           2.50           52.63%           4.50          0.00          2.00         73.68%            1.00      84.21%      1.50           1.00               -            94.74%
   WSP          12.50          11.00            6.00                  0.00              4.00             0.00             10.00            90.91%           1 00          80.00%            2.50          0.00          0 00        80.00%             1.00      88.00%     1.50            3.00             0.60          116.80%
  TOTALS        408.70        384.70           258.70                 1.00             60.20             1.00            320.90           83.42%           63.80          78.52%           87.80          3.00         31.80        87.03%           21.65      92.33%     31.35           96.00             9.80          118.22%


               # by Civil                                      # by Civil Service,                     # of Pending   # if Candidates
                             # by Civil   # by Civil Service                         # of Candidates
Compliance      Service                                           Telemed, &                            Registry by   and Registrants
                              Service        & Telemed                                 by Category
                Onsite                                              Registry                             Category           Hired
  ≥ 90%          11.00         9.00             13.00                20.00               55.00              3.20            35.00                       19 Delegated Institutions
80% - 90%        15.00         9.00             14.00                10.00               21.00              3.60            0.00                        13 Institutions Receiving 15% Pay Differential
  < 80%          11.00        19.00             10.00                 7.00               20.00              3.00            2.00
   n/a            1.00         1.00              1.00                 1.00                0.00              0.00            1.00




                                                                                                                                                               Page 1 of 4
Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 19 of 32




         APPENDIX 2
     Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 20 of 32
                          
                        (+((#" " "-(( # ",) "" )*!"*(
                            #% ) &/# +.   )'#+ $'  




G`U 2 cq ) &' YnyJMfJq JUwUy [ aU 5JrdXyfJ Af <UJq` 6J U CUMUfU af 6  6AC
JT UU"US ey MN1xsfJyRU  e` qU xUJUxUy YM LJf Y JMMyfy^ JyS XfyJyMfJq  UUzJfz
U ~ s L aU ;U"{Uz 2MRyg|^ FJySJS 3JS ;2E3 JyS fyMqSU J FJUxUy Y ?U 2U
JyS U U Jt 9yS 4JqJzMU 3JqJyMU FbUU JyS J FJUxUy [ 2MfehU JyS ;UyU Jq   CUUyU
       iy  3JrJyOV DVVyV  8VyW =y qfU Z              "!U KU JzS
U Jf"^ JPfjdU  f UfS Jwy UJfy^ JMfdfU J U MxJUS  LS_U


2 QfUI Y UUzU kzMqSUS  >U lyJSfUS JUwUy [ JPffmU MxJ US  `J  LS^UUS
[ aU Uy }yu UzSUS 2fv * &' v# J Jr Sf\YUUzMU ¤ 0-/0+  ))+ J fJyRU ySU
L$S^U BYUfyJq XUU JMMy [ aU xJpf¡ Y `U Sf[[UU"RU HySU LS^U L¡ 0..%0
  ,()


@ 7JdJq JU aJU LUVz  MaJUS S fy^ aU ]o Uy wyu X `U :nRJq ¢¥UJ
Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 21 of 32
Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 22 of 32
Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 23 of 32
               Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 24 of 32
                                                     
                                      2 3!2 ' 4:2. " !+  6# ;$7/ <*%38,0 %  &. # 9!   "
                                                                      (- 5 #! )!21 #
                                                                                




                                                                                   =4K4W+D                   &3C d[aJ4La\           #a*a.M4Nb S9
                                                                                     ;eO3                                             "5a '][4E

   *!"' $%)$
       OYw                                                                           'EE:,E                                             &EE:,E
       Ff4 Q Ug_yY~ Phy R¢d                                                       $
       sL iY}c zi                                                                  ,7>                                                 +7E>
                                                                                       'F'%(7                                               (G'%(7
     +"#( %%)%
       4V\?a^ (%?a< wj                                                                   %
       +U?a) Xk P4c                                                                                               $                          

              ©Ta+D Yh                                                               'F'%(7                                          (G'%(7

  )&
!?*<>G?a?/[
   ¡`_£ Y¨Y\~l                                                                       '%(D7?                                          '%)D7B
    M_a¤md \*D+W?6\ Yd -6Q4:@a[                                                           ,77G>                                           ,87G>
    N xn +01Xg72 g§mg                                                                ('>@,A                                           '(>C,D
   O _Ymd Y]m_n                                                                         %                  7FE-.                   7F E//

          jYTa+ HA+-B ?a?4_                                                              ,7,!GD$                   8GE01                ,F,E$2

  ) $) 
  S£d ]Y~[`jJ
     Top¥me t qY{d |g ,P3 38VT[?a` i?a< Sc<4Z\                                     ,"7E>                                               
     Knr¦gd ¤d_zvYgd                                                            ;777,                    <788,

          $ a)I :hR3 -*D+N14                                                              :'H=>                     

               VY~ ~zX]|~yzm Zd u£d ^Y~Y bn                                         (G(#$'9



     ) $' 
       Wm}b mf                                                                                                 '%(DF3               *%'DF4

                                                                                                         ($'CG5               '%(DI6
            Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 25 of 32
                                                           
                                           >?1 2@ 7( A-E.>. = 2 !2"9     C3 #F3C!= G8$4.AD: = 2   *5) = -4 D5 03%
                                                                               6; B+& 3.3 172A,= '2
                                                                                     <*  




                                                                                                 ¯Ď Ġ                  ¦Êêď ĆñĀ           J#ó-  V
                                                                                                                                               I½ÉçĘ % ,


       Ĕġ¢
   ·[XÜ)>ô
      µ458 W Ý# Ë *èMĐć 
                  J#ĈO Ù§íV2 443÷â  3 ¹-+Q ^5.ø                                  ;B                                9        =
   ¨ã û1 R_7£
       ° ĕÎāõ  Ï5Þ                                                                                                                                    
       ð~Ú ĂÄÅ10#OXđă Æ3ò                                                                                

                    K% ºÐ_P T                                                                  j                                          kl(

       
   ¸6  .îč/ +Ñ >ö 8[  Ì Ė67 W.ĉ
        
        
                »0ä  ÁS ÒUé8                                                                    E                                           B 
                ³ßë   $2UÓ Ą L Q6^ *                                                       m|G                                         o" ?
                KüėĢ                                                                                  !;E?                                             "@
                 ±Ē+Ô                                                                                                                              (
                ¶Ċ/ý                                                                                   n"                                             DqD!
                 ª,$RS )                                                                                                            
   ©$ ´L ē\)Ĝ ­ ę I¼a*%

                    ğþ%¿` «Ěù-Í \],¬ěúP 7Õą                                                    rC!                                           s"

b/à  Û  Â1ÇÖå ÿ $                                                                     &GF('                                          ctCFĞ


¥ ]  MÀÈ×<T ZY  Y ²0ĝ                                                                                     d9!uAg               & wH'

® ÃìN< Øċ Z æČ 2 { ï¾Ná   @=                                                           e v h                 &H A'             fx¡i
Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 26 of 32
Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 27 of 32
            Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 28 of 32
                                                           
                                          JI3%5H <' H N/J/ E 6 %5!@    K; "O"7L#F P? ;/HMA"E 6 *8($F /9     6   2:"
                                                                               =B I+% %0),I 4>;J-G &;%
                                                                                    CD  




                                                                                                                  Js ØÃÙ«j«ÎÃ             ]ÒdÒw °wªÑ ²
                                                                                                 PØ©r                                             IjÑâÓÍ

 
   Y»²¸`¦ ¸wßxªØyÂC
      X·w¹`Îª »c®ÔÃ `«t k²®Ï»eÚÑ²®ÃD
                \Ð`Îz ±ºK`¡²¸ª` `¶·»²µ»`Ñ²« Ï² [zn{àw¸Ã¶                                ! /                                          " 1
   R|© ¸`¡ ¸}â~«ØÌE
      S¬áÄÒ§zªÒ w`»««Ä                                                                                  :                                                     ;
      %Ål¥¡¡a­³ÛÆ                                                                                

                    ^²Ïd¡ [áw«ÝwÇ                                                                !0 <                                          ! / :

         
   Z¼Ç²ª z`¡Ó j`¸ bu¨©ÇÑ»`Ñ²« `©r ²ßz¼ÇÓE
       mèÜ»½w®ÑF
                 ]`¡`¸wÃ `«u fê«jÓÈ                                                             *3!&?;                                             +4# &@:
                 Ww`¢ `«v ¶»²ÃÉ²«`¢ Ê¾ánË                                                                                                 
                 ^¸`ßw¡                                                                              + )=&                                                + (;&
                 T«ÇÜ¸`ªjz                                                                          ¤ ))!                                              ¡  ))!
                 Ño»                                                                              59!                                                67!
                 Mwµ¿wp`Ñ²«
   Lc·Ô`¡ ²ÜÕ¡`å Qã×Hu _ÃÃwÖÃ

                    éÀ²Ïd¡ Nä¶wªuÑÝ»jÇOG·w©ÇwÇ                                                !,81)A)                                           ! +72)B)

£`«z « Þ®r g`¡`«jz« Ñ ¶²ÃÒ´ª                                                                 )-7$+                                              )+9!.


PÝ«u hb¢`ªj¯|Ñ ·²ÌÑ²ª VÜ¡æ U &!A                                                                                                      

Ü«u f`¢`®qw«wÑ ·²ÃÑ²«  PwiÁØ`¸ç &> &'                                                                                               
Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 29 of 32
            Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 30 of 32
                                                 
                                      0 / !0 (  060, ! "*  2# 7$3- 9)"14+- %  &, ! 5!   ! 
                                                                       .8'   !
                                                                             




                                                                                    'BWBd2R                    @QxjtuVBZrh           ,t2tBUCWt ]G
                                                                                     %xX@                                              2 hhBth

      
        !4jJ                                                                                                                     )-C>>C
        #vB &d -`C9M2R #BcoMt wX@                                                        !
         MtDY i                                                                    .                                                  =):C
                                                                                        *5<#.A                                                  
       
      $Cb]jMth z MtK _tKBdj                                                                     "                             
      "2aMr2R 2jjEtj XCt                                                                                                                            

           /[s2R 2khBth                                                                )6=#/B                                             )6=#0B

(     
)M25MRMtMCj
       78\xWth HDIDEGF                                                                   %>C-=#                                             &>C2=#
     S19:dxC@ j2R2dMBl 2Z@ 5BXC*Ntm                                                       )66C=                                             )76C=
    +tLCd 277dxF@ C|bBXjCh                                                                71C!B                                                  
    ]U`BXj2tBA 26nCZ:Bj                                                                      !                     8CB--                    9CB--

       0^t2R RM36MRMtM;                                                                +9>>=6                     6CB30                )C?;C@

 .& %'!", )+#-$*(
   exZ@ 52R2W9B
       R}CoBfz<@ 3*- `fCb2M@ Mt=Vj 2Z@ @Cb_jMsh {MtK _tLBdp                               =+;C                       =,;C
       "&.0.6 xZ@>qMIZ2tB@                                                          >CB;                       >CB;                           

        /+2 5' #'                                                                  '>)=                       &>,=                           

            ~g,4$ RM25MTOtPCj ( HyZ@ $)                                         )9= $4B


      
      % ).12.! ?tBR                                                                                               ;%;=(                 J;&;='

   !                                                                                                 ;';=&                ;&;=%
Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 31 of 32
Case 2:90-cv-00520-KJM-DB Document 6698 Filed 06/01/20 Page 32 of 32
